Opinion filed July 13, 2006 












 








 




Opinion filed July 13, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00005-CV 
                                                    __________
 
     BIRDELL DAUGHTERY AND LESLIE DAUGHTERY,
INDIVIDUALLY                 
                          AND AS
REPRESENTATIVES OF THE ESTATE OF  
                                RETA  DAUGHTERY, DECEASED, Appellants
 
                                                             V.
 
   DAVID SCHIESSLER, CRNA; ABILENE DIAGNOSTIC
CLINIC P.L.L.C.;         
      ARMC, L.P. D/B/A ABILENE REGIONAL MEDICAL
CENTER; AND                                                         TRIAD-ARMC, L.L.C., Appellees
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor County, Texas
 
                                                  Trial
Court Cause No. 46250-A
 

 
                                            M
E M O R A N D U M     O P I N I O N




Birdell Daughtery; Leslie Daughtery; Abilene
Regional Medical Center, L.P. d/b/a Abilene Regional Medical Center; and
Triad-ARMC, L.L.C. have filed in this court an agreement regarding
dismissal.  Both Birdell and Leslie have
entered into the agreement in their individual capacities as well as in their
capacities as representatives of the Estate of Reta Daughtery, deceased.  The agreement states that these parties have
agreed to dismiss their portions of this appeal.  The agreement specifically excludes Birdell
and Leslie=s appeal
concerning David Schiessler, CRNA and Abilene Diagnostic Clinic, P.L.L.C.
Therefore, Birdell Daughtery and Leslie Daughtery=s appeal as to Abilene Regional Medical
Center, L.P. d/b/a Abilene Regional Medical Center and Triad-ARMC, L.L.C. is
dismissed.  The remaining appeal is
styled Birdell Daughtery and Leslie Daughtery, individually and as
representatives of the Estate of Reta Daughtery, deceased v. David Schiessler,
CRNA and Abilene Diagnostic Clinic, P.L.L.C.
 
PER CURIAM
 
July 13, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.